Citation Nr: 0203433	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, claimed as secondary to cigarette smoking in 
service.  

2.  Entitlement to service connection for heart disease, 
claimed as secondary to nicotine dependence in service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
August 1987.  

In January 2002, the veteran was advised by the Board that 
the VA had revoked the authority of the his prior attorney on 
appeal to represent VA claimants.  In February 2002, the 
veteran responded that he wished to be unrepresented in the 
appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO, which, in appealed part, denied service connection for 
nicotine dependence, claimed as secondary to cigarette 
smoking in service, and service connection for heart disease, 
claimed as secondary to such in-service nicotine dependence. 

FINDINGS OF FACT

1.  The veteran developed nicotine addition during his active 
military service.  

2.  The veteran's coronary artery disease, status post 
myocardial infarction, coronary artery bypass grafting, with 
angioplasty and stent placement, may not be disassociated 
from the nicotine addiction which began in service.  


CONCLUSIONS OF LAW

1.  Nicotine addiction was incurred as the result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001) and 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.159).  

2.  The veteran's coronary artery disease was the result of  
service-connected nicotine addiction.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001) and 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for nicotine dependence, 
secondary to in-service cigarette smoking, as well as service 
connection for heart disease secondary to such nicotine 
dependence.  The Board notes that on November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate any appellant's claim for 
a benefit under laws administered by VA. 

In September 1997, the veteran's sworn testimony was 
obtained, he was afforded a VA examination in April 1998, and 
all identified VA and private treatment records were 
obtained.  Accordingly, the RO has complied with VCAA, as 
codified at 38 C.F.R. § 5103A (West Supp. 2001), and no 
further action or development of either claim on appeal is 
indicated or appropriate.  This is particularly true given 
the favorable nature of the action taken here in with regard 
to both claims.  

The veteran is seeking service connection for heart disease 
due to nicotine addiction.  It is noted that this represents 
a new claim, and a theory of the case, apart from which the 
Board denied in December 1996.  At that time, service 
connection for coronary artery disease was denied on a direct 
basis as not incurred in service.  The veteran now asserts 
that he was officially provided cigarettes while in military 
service, which resulted in his nicotine dependence and 
cigarette smoking.   

To resolve ambiguity in cases involving claims for service 
connection based on nicotine dependence or an addiction to 
smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VAOPGCPREC 2-93, citing 
38 C.F.R. § 3.303(d).  That opinion also noted that if 
nicotine dependence is a disease for compensation purposes 
and the dependence began in service and the resulting tobacco 
use led to disability, then the issue is whether secondary 
service connection could be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  

In a subsequent precedent opinion by the Office of General 
Counsel in May 1997 it was held that, assuming that nicotine 
dependence is a disease for VA purposes, if a veteran 
acquired a dependence on nicotine while in service it was the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, then service connection should be 
established on a secondary basis. VAOPGCPREC 19-97. 

The veteran has stated that he began smoking cigarettes 
during his active military service in 1965 when they were 
issued to him as part of his c-rations, which he ate while 
stationed in Germany.  He also asserts that curing basic 
training, he was told he could take breaks if he smoked, but 
that he would have to police the area if he did not.  At his 
personal hearing in September 1997, the veteran reported that 
first experienced symptoms of early heart disease, including 
chest pain, chest tightness, dizziness, and lightheadedness, 
in service in approximately 1974 or 1975.  

The veteran's service medical records are obtainable, and 
show that he was seen for chest symptomatology in 1975 and 
1977, and that in July 1985 he attended smoking cessation 
classes.  He reports that at that time he was smoking three 
to four packs of cigarettes per day.  There is no competent 
evidence to contradict his assertions.  Moreover, there is no 
one more competent than he to establish when he actually 
began to smoke cigarettes.  Accordingly, it is found as a 
fact that he did begin to use tobacco on active service.  

As for whether his tobacco use in service resulted in a 
nicotine addiction, the claims file includes some supporting 
medical evidence.  A June 23, 1999 medical opinion of V.M., 
M.D., indicates that the veteran's in-service smoking of 
between three and four packs of cigarettes at day indicates a 
"high degree of nicotine dependence."  The veteran has 
reported this level of smoking since his time in the military 
service.  The service medical records tend to support this 
assertion.  As the Board knows of no evidence to refute the 
veteran's assertion, or the medical conclusion reached by 
that physician in June 1999, the Board finds that the veteran 
probably became nicotine dependent in service.  

While some conflicting medical evidence is on file as to 
whether the veteran's nicotine addiction was the only or sole 
cause of his later heart disease, or a mere minor 
contributing factor, the preponderance of the evidence shows 
that the veteran's nicotine addiction was a proximate cause 
of his heart disease.  Thus the evidence on appeal favors the 
claims.  

Both a December 1987 VA examination, taken soon after his 
military retirement, and a November 1989 private examination, 
are negative for any heart disease.  However, the veteran is 
noted to have continued to smoke.  In July 1992, the veteran 
sought treatment for chest pain from his family physician, 
P.V., M.D.  He was later found to have sustained a 
subendomyocardial infarction, and underwent coronary artery 
bypass grafting for severe three-vessel disease.  An August 
1992 hospital discharge summary of Baptist Medical Center 
indicates pertinent final diagnoses of coronary artery 
disease and cigarette abuse (as well as a family history of 
peripheral vascular disease).  In November 1992, after a 
return of his chest pain, the veteran underwent left heart 
catheterization procedure, with left ventriculography, 
selective coronary angiography, and vein grafting.  

While both a July 1994 private medical statement of Dr. P.V. 
and an April 1998 VA examination report indicate that the 
veteran's hypercholesterolemia is a more significant risk 
factor for the development of heart disease than is his past 
cigarette smoking, other medical evidence indicates that the 
veteran's cigarette smoking caused his heart disease.  The 
July 1999 and August 2000 medical statements of G.E., M.D. 
provide the medical nexus between the veteran's nicotine 
dependence and his heart disease.  Dr. E. gives the medical 
opinion that coronary artery disease is causally rated to 
cigarette smoking.  Dr. E. points to the American Lung 
Association as supporting this medical conclusion.  Dr. E. 
also opines that the veteran's in-service cigarette smoking 
and (nicotine) addiction caused his coronary artery disease 
to be worse that it would have been had he not smoked 
cigarettes.  Specifically, he opines that the veteran's 
addiction to cigarette smoking caused arterial constriction 
and spasm, resulting in his July 1992 heart attack.  The 
Board notes that while other medical evidence is not so 
strong in favor of the claim, the medical statements of the 
veteran two treating physicians, Drs. M. and V., do advance 
the medical opinion that in-service cigarette smoking of the 
veteran was a material component in the veteran's later heart 
disease.    

There is no ascertained reason to challenge the credibility 
of the veteran's statements as to his smoking or nicotine 
dependence history, or the competence of the physicians who 
have given favorable medical opinions in this claim.  Under 
such circumstances, the record should be accepted as ready 
for decision.  

Under 38 C.F.R. § 3.310(a) service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected condition.  Also, service connection may 
also be granted for a disability to the extent that it is 
aggravated by a service-connected disability or disabilities.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). The Board 
concludes that the evidence indicates that the veteran's 
nicotine dependence had its origins during his period of 
active service, and subsequently led to a lifelong use of 
tobacco products which then caused his cardiovascular 
disabilities.  

In summary, there are two unfavorable medical opinions 
addressing the veteran's contentions.  The VA opinion of 
April 6, 1998, which largely attributes heart disease to 
elevated cholesterol even though not completely rejecting the 
effects of tobacco usage.   The opinion of G.W., M.D., is 
likewise not favorable because the conclusion was that no 
firm cause of the veteran's coronary artery disease could be 
identified.  On the other hand, there are two opinions from 
P.V., M.D., two opinions from V.M., M.D., and three opinions 
from G.E., M.D., which  collectively support the 
determination that nicotine dependence began during service 
and such dependence manifested by tobacco smoking 
subsequently led to the development of coronary artery 
disease.   (These opinions are dated November 28, 1997, May 
10, 2000, June 23, 1999, June 13, 2001, March 31, 1999, July 
28, 1999, and August 9, 2000, respectively.)  Under these 
circumstances, it is impossible to conclude that the evidence 
preponderates against the veteran.  This claim, of course, 
was filed before June 9, 1998, and, accordingly, the 
prohibition against disability compensation for tobacco-
induced disease in 38 U.S.C.A. § 1103 does not apply to the 
veteran's claim.




ORDER

Service connection for nicotine dependence, secondary to 
cigarette smoking in service, is granted.  

Service connection for coronary artery disease is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

